J-A11012-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DINA CASTALDI,                                    IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

LIGHT ACADIA 11-89, LLC, GRASS
WORKS LANDSCAPE MANAGEMENT,
INC., SNOW MANAGEMENT, INC.,

                            Appellees                  No. 1441 MDA 2016


                 Appeal from the Order Entered August 3, 2016
             In the Court of Common Pleas of Lackawanna County
                      Civil Division at No(s): 13 CV 6327


BEFORE: SHOGAN and MOULTON, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY SHOGAN, J.:                                FILED JULY 24, 2017

       Appellant, Dina Castaldi (“Castaldi”), appeals from the order entered

on August 3, 2016, in the Lackawanna County Court of Common Pleas that

granted summary judgment in favor of Appellees, Light Acadia 11-89, LLC

(“Light Acadia”), and Grass Works Landscape Management, Inc. and Snow

Management, Inc. (collectively “Grass Works”). We affirm.

       The facts underlying this case were set forth by the trial court as

follows:

             [Castaldi] initiated this action after sustaining injuries from
       a slip and fall incident which occurred on January 17, 2012 at

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A11012-17


      3370 Birney Avenue, Moosic, Pennsylvania, 18507. Located at
      3370 is a shopping center owned by [Light Acadia]. At that time,
      [Castaldi] was a registered student at Empire Beauty School in
      Moosic, Pennsylvania. Empire Beauty School operates a site
      within the shopping center owned by … Light Acadia. [Castaldi]
      contends that because of this she was a business invitee on the
      premises owned by … Light Acadia. [Castaldi] parked her car in a
      spot within the shopping center at approximately 9:00 a.m. on
      the morning of January 17, 2012. As she walked across the
      parking lot [Castaldi] slipped and fell on an alleged patch of ice
      in the parking lot. As a result of this fall, [Castaldi] sustained
      injuries which she claims are a result of negligence [by] Light
      Acadia. Light Acadia filed a Motion for Summary Judgment on
      April 25, 2016. Oral argument on the motion took place before
      the Honorable Senior Judge Peter O’Brien on July 6, 2016.

             At the time of the incident in question, [Grass Works was]
      retained to perform all ice and snow removal on the premises
      and make sure the premises was kept in a safe manner for
      pedestrians. Since snow and ice removal fell within the job
      description of Grass [W]orks, [Castaldi] alleges her sustained
      injuries were a result of negligence on the part of Grass Works.
      Grass Works filed a Motion for Summary Judgment on April 13,
      2016. Oral [argument] on the motion took place before the
      Honorable Senior Judge Peter O’Brien on July 6, 2016.

Trial Court Opinion, 8/3/16, at 1-2.

      On August 3, 2016, the trial court granted summary judgment in favor

of Light Acadia and Grass Works, with prejudice.       Castaldi filed a timely

notice of appeal on August 31, 2016. The trial court did not order Castaldi

to file a statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b).

      On appeal, Castaldi presents the following issues:

      1. Whether the trial court erred in granting summary judgment
      to … Light Acadia and Grass Works where genuine issues of
      material fact exist as to whether the condition causing
      [Castaldi’s] fall was entirely natural, thereby implicating whether

                                       -2-
J-A11012-17


      the hills and ridges doctrine applies in this case, and where
      genuine issues of material fact exist as to whether snow and ice
      were permitted to remain in the parking lot for such time as to
      allow hills and ridges to develop?

      2. Whether the trial court erred in granting summary judgment
      to … Light Acadia where genuine issues of material fact exist as
      to an out of possession landlord still being liable for injuries
      sustained on the premises?

Castaldi’s Brief at 5-6.

      In reviewing an appeal from an order granting summary judgment, we

are guided by the following well-established principles:

      Our scope of review of an order granting summary judgment is
      plenary.   We apply the same standard as the trial court,
      reviewing all the evidence of record to determine whether there
      exists a genuine issue of material fact. We view the record in
      the light most favorable to the non-moving party, and all doubts
      as to the existence of a genuine issue of material fact must be
      resolved against the moving party. Chenot v. A.P. Green
      Services, Inc., 895 A.2d 55, 60-61 (Pa. Super. 2006) (citation
      omitted).

             Motions for summary judgment implicate the plaintiff’s
      proof of the elements of his cause of action. Chenot, 895 A.2d
      at 61 (citation omitted). Summary judgment is proper “if, after
      the completion of discovery relevant to the motion, including the
      production of expert reports, an adverse party who will bear the
      burden of proof at trial has failed to produce evidence of facts
      essential to the cause of action or defense which in a jury trial
      would require the issues to be submitted to a jury.” Pa.R.C.P.
      1035.2(2). In other words, “whenever there is no genuine issue
      of any material fact as to a necessary element of the cause of
      action or defense which could be established by additional
      discovery or expert report,” Pa.R.C.P. 1035.2(1), and the
      moving party is entitled to judgment as a matter of law,
      summary judgment is appropriate. Thus, a record that supports
      summary judgment either (1) shows the material facts are
      undisputed or (2) contains insufficient evidence of facts to make
      out a prima facie cause of action or defense. Chenot, 895 A.2d
      at 61.

                                     -3-
J-A11012-17



            When reviewing a grant of summary judgment, we are not
      bound by the trial court’s conclusions of law, but may reach our
      own conclusions. Id. We will disturb the trial court’s order only
      upon an error of law or an abuse of discretion.            “Judicial
      discretion requires action in conformity with law on facts and
      circumstances before the trial court after hearing and
      consideration.” Chenot, 895 A.2d at 61 (citation omitted).
      Consequently, the court abuses its discretion if, in resolving the
      issue for decision, it misapplies the law, exercises its discretion
      in a manner lacking reason, or does not follow legal procedure.
      Id. (citation omitted).

             Where the discretion exercised by the trial court is
      challenged on appeal, the party bringing the challenge bears a
      heavy burden. It is not sufficient to persuade the appellate court
      that it might have reached a different conclusion if charged with
      the duty imposed on the court below; it is necessary to go
      further and show an abuse of the discretionary power. Chenot,
      895 A.2d at 61 (citation omitted). An abuse of discretion is not
      merely an error of judgment, but if in reaching a conclusion the
      law is overridden or misapplied or the judgment exercised is
      manifestly unreasonable or the result of partiality, prejudice,
      bias or ill-will, as shown by the evidence or the record, discretion
      is abused. Id. at 61-62 (citation omitted).

Continental Casualty Company v. Pro Machine, 916 A.2d 1111, 1115-

1116 (Pa. Super. 2007).

      After a careful review of the parties’ arguments, the certified record,

and applicable legal authority, we are satisfied that the trial court’s opinion

comprehensively    discusses   and   properly   disposes    of   the   questions

presented. Accordingly, we affirm the August 3, 2016 order on the basis of




                                     -4-
J-A11012-17


the trial court’s August 3, 2016 opinion.1 The parties are directed to attach

copies of that opinion in the event of future proceedings.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/2017




____________________________________________


1
  We note a typo in the trial court opinion. On page 8, the trial court states
that “Grass Works has submitted certified weather records showing an
ongoing weather event in the area of the shopping center from the night of
January 16, 2012 through the morning of January 17, 2017.” Trial Court
Opinion, 8/3/16, at 8 (emphasis added). We are satisfied that the trial court
intended “January 17, 2017” to read “January 17, 2012,” which was the
morning of Castaldi’s fall.




                                           -5-
Circulated 06/26/2017 02:33 PM